Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CLINTON E. WOLF and 

JOANN P. WOLF,

                                    Appellants,

v.

VINCENT B. ANDREAS, III and
MICHAEL L. ANDREAS,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00002-CV

Appeal from
 34th District Court

of El Paso County, Texas

(TC # 2006-2175)




MEMORANDUM OPINION


	Pending before the Court is Appellants' motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellees do not oppose the motion to dismiss.  We grant the motion and
dismiss the appeal.  Costs are taxed against Appellants.  See Tex.R.App.P. 42.1(d)(absent agreement
of the parties, the court will tax costs against the appellant).

May 31, 2007						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.